713 N.W.2d 267 (2006)
475 Mich. 851
Mary Anne LINSELL, Plaintiff-Appellee, Cross-Appellant,
v.
APPLIED HANDLING, INC., Defendant-Appellant, Cross-Appellee.
Docket No. 128273. COA No. 249647.
Supreme Court of Michigan.
May 12, 2006.
On order of the Court, the application for leave to appeal the February 8, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., concurs and states as follows:
The Court of Appeals was correct in holding that the $100,000 cap on damages is an aggregate, rather than a per commission, maximum. It was also correct in holding that MCL 600.2961(5)(b) is ambiguous.
MARKMAN, J., concurs and states as follows:
Although the Court of Appeals correctly held that the $100,000 cap on damages is an aggregate maximum, rather than a per commission maximum, the Court of Appeals erred in holding that MCL 600.2961(5)(b) is ambiguous. As this Court held in In re Certified Question (Kenneth Henes Special Projects v. Continental Biomass Industries, Inc.), 468 Mich. 109, 118, 659 N.W.2d 597 (2003), MCL 600.2961(5)(b) is unambiguous. MCL 600.2961(5)(b) unambiguously provides that the principal must pay the sales representative, "[i]f the principal is found to have intentionally failed to pay the commission when due, an amount equal to 2 times the amount of commissions due but not paid as required by this section or $100,000.00, whichever is less." That is, MCL 600.2961(5)(b) unambiguously provides for a $100,000 cap on damages as a whole.